959 F.2d 1102
295 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John J. ZICHKO, Appellant,v.Department of Justice, et al.
No. 91-5194.
United States Court of Appeals, District of Columbia Circuit.
March 15, 1992.Rehearing Denied May 28, 1992.

Before WALD, SILBERMAN and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motion for summary affirmance and appellant's motions for summary reversal and appointment of counsel, it is


2
ORDERED that appellant's motion for appointment of counsel be denied.   Appointment of counsel in a civil action is exceptional and is unwarranted when appellant has not demonstrated sufficient likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its order filed May 20, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam ), cert. denied, 449 U.S. 994 (1980).   It is


4
FURTHER ORDERED that appellant's motion for summary reversal be denied.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.